Per Curiam:
This is a clear case of a conditional sale on credit followed by .a delivery of possession, with a provision to convert the sale into a bailment, if the price of the machines should not be paid. This provision was not sufficient to convert the contract into a bailment ah initio.
If the effect of the charge was to declare that the plaintiff below was estopped from proving that the property was of less value than it had stated in its writ or bond, it would be error; but the language is so qualified and explained by the charge as a whole that the jury could not have been misled. They were instructed to ascertain the just and fair value of the property.
Judgment affirmed.